Citation Nr: 0512617	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty as a new Philippine Scout 
from May 30, 1946, to March 2, 1949.  He died on May [redacted], 
1968, and the appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claims.


FINDINGS OF FACT

1.  A disability related to active military service was not 
the principal or a contributory cause of the veteran's death.

2. The veteran enlisted and served as a Philippine Scout 
under Public Law 190, 79th Congress.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).

2.  There is no legal entitlement to nonservice-connected 
death pension benefits in the absence of qualifying service.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in October 2002 and October 2003.  
In October 2002, prior to the initial adjudication of the 
claim, she was told of what was required to substantiate her 
cause of death claim and of her and VA's respective duties, 
and was asked to submit evidence and/or information to the 
RO.  

The requisite notice letter for the death pension claim was 
provided to the appellant in October 2003, after to the 
initial adjudication of the claim by the RO.  However, any 
defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the appellant did not provide 
any additional information or evidence in response to the 
content-complying notice in October 2003.  Significantly, the 
appellant does not contend the veteran had additional active 
service that has not been recognized.  Therefore, the facts 
are not in dispute, and the law is dispositive of the claim.  
See 38 C.F.R. § 3.159(d); see also VAOPGCPREC 5-04.  
Additionally, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 
14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains all available records pertinent to 
the claims.  The appellant has identified outstanding, 
pertinent records, but has also indicated the records no 
longer exist or cannot be obtained.    

That the veteran is deceased establishes a current disability 
in this case.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  This, however, does not by itself trigger the 
Secretary's obligation under § 5103A(d) of providing a 
medical examination or obtaining a medical opinion.  Compare 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The 
evidentiary record does not show that the certified cause of 
death was associated with an established event, injury, or 
disease in service; manifested during an applicable 
presumptive period; or was otherwise associated with military 
service.  See 38 C.F.R. § 3.159(c)(4).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
appellant's claims on the merits.



II. Cause of death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran had no service-connected disabilities during his 
lifetime.  He died at the age of 40, and his Certificate of 
Death shows the immediate cause of death as "schisto 
complicated," presumably a reference to schistosomiasis, 
which is a parasitic worm infestation.  De Perez v. 
Derwinski, 2 Vet. App. 85, 86 (1992).  The antecedent cause 
of death was listed as nephritis, which is inflammation of 
the kidney.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).  

There are no available service records for review.  The 
limited evidence of record includes a treatment certification 
from Eastern Visayas Regional Medical Center, which shows 
that in April 1968, the month prior to the veteran's death, 
he was treated for renal colic for a period of eight days.  
This is the extent of the medical evidence of record, and it 
demonstrates the onset of a kidney disability many years 
after service.  Schistosomiasis is only documented on the 
death certificate, and there is no competent evidence of 
record showing that this was present during service or within 
one year of the veteran's separation from service.  See 
38 C.F.R. § 3.309(b).  

The appellant states the veteran was injured in service 
during a motor vehicle accident and that the event triggered 
physical ailments, to include kidney problems.  The appellant 
submitted several affidavits attesting to the fact the 
veteran experienced a motor vehicle accident in service.

The appellant's medical opinion linking an undocumented motor 
vehicle accident to the cause of the veteran's death is 
accorded no probative weight, as neither a layperson nor the 
Board is competent to supplement the record with 
unsubstantiated medical conclusions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this case, assuming for sake of 
argument the veteran actually experienced an automobile 
injury in service, there is no competent medical opinion of 
record indicating that a kidney disorder or parasite 
disability had its onset during active service or was related 
to any in-service disease or injury, to include any motor 
vehicle accident.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

Cardiovascular-renal disease, including nephritis, may also 
be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  As discussed above, the evidence 
does not show nephritis      manifested to a compensable 
degree within the first year following service.  The veteran 
was not diagnosed as having nephritis until his death, and a 
kidney disorder was not diagnosed until one month prior to 
death.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  The preponderance of 
the evidence is against the appellant's claim, and it must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).   
The Board regrets that a more favorable determination could 
not be made in this case.


III. Nonservice-connected death pension

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the new Philippine Scouts under Public Law 190, 79th Congress 
shall not be deemed to have been in active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected death 
pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40 
(b), (c), (d).

The veteran enlisted and served under Public Law 190, 79th 
Congress.  As explained, such service does not legally 
qualify the appellant for entitlement to VA nonservice-
connected death pension benefits.

VA is bound by the service department's certification as to a 
veteran's military service.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); 38 C.F.R. § 3.203.  The appellant does not 
contend, and the record does not reflect the veteran had 
other military service.

The pertinent facts in this case are not in dispute, and the 
law is dispositive.  The Board must deny the appellant's 
claim of entitlement to nonservice-connected death 



pension benefits due to the lack of entitlement under the 
law.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


